Omni Contr. Co., Inc. v New York City Hous. Auth. (2019 NY Slip Op 05500)





Omni Contr. Co., Inc. v New York City Hous. Auth.


2019 NY Slip Op 05500


Decided on July 9, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 9, 2019

Sweeny, J.P., Manzanet-Daniels, Webber, Gesmer, Kern, JJ.


9844 601200/09

[*1]Omni Contracting Company, Inc., Plaintiff-Appellant,
vNew York City Housing Authority, etc., Defendant-Respondent.


Goetz Fitzpatrick LLP, New York (Donald J. Carbone of counsel), for appellant.
Kelly D. MacNeal, New York (Paul A. Marchisotto of counsel), for respondent.

Order, Supreme Court, New York County (Debra A. James, J.), entered May 15, 2017, which granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant established prima facie that it was fraudulently induced to award plaintiff the construction contract at issue by submitting evidence that it reviewed plaintiff's bid submissions through the Vendors Information Exchange System (VENDEX) and that those submissions failed to disclose two prior investigations by the Department of Labor. In opposition, plaintiff failed to raise an issue of fact (see Omni Contr. Co., Inc. v City of New York, 84 AD3d 763 [2d Dept 2011], lv denied 17 NY3d 716 [2011]). Long before the events at issue in this case occurred, the law was well settled that defendant was, and remains, a New York City agency (see Bass v City of New York, 38 AD2d 407, 410 [2d Dept 1972], affd 32 NY2d 894 [1973]). Thus, at a minimum, plaintiff should have known that, in determining whether to award it a construction contract, defendant could review its VENDEX submissions. Defendant was not required to so inform plaintiff.
We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 9, 2019
CLERK